EXHIBIT 10.2 STIPULATION TO ENTRY OF CONSENT ORDER AND CONSENT ORDER

 

LOGO [g48277ex10_2pg01.jpg]

Federal Deposit Insurance Corporation

10 Tenth Street NE, Suite 800, Atlanta, GA 30309-3906

   Atlanta Regional Office

April 16, 2010

VIA CERTIFIED MAIL – RETURN RECEIPT REQUESTED # 7099 3220 0009 0117 1355

The Board of Directors

OptimumBank

10197 Cleary Boulevard

Plantation, Florida 33324

 

  Re: OptimumBank

Plantation, Florida (“Bank”)

Docket Number: FDIC-09-721b // OFR 0713-FI-01/10

Stipulation to the Issuance of a Consent Order (“Stipulation”)

and Consent Order (“Order”)

Members of the Board:

On behalf of the Federal Deposit Insurance Corporation (“FDIC”) and pursuant to
the authority delegated to me by the FDIC Board of Directors and the Director of
the Division of Supervision and Consumer Protection of the FDIC, I have accepted
the Stipulation executed by you, the Bank’s Board of Directors, and have issued
the Order.

An original Stipulation and an original Order are enclosed.

 

Sincerely,

/s/ Doreen R. Eberley

Doreen R. Eberley Acting Regional Director

Enclosures



--------------------------------------------------------------------------------

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

STATE OF FLORIDA

OFFICE OF FINANCIAL REGULATION

TALLAHASSEE, FLORIDA

 

 

   )       )   

In the Matter of

   )    STIPULATION TO THE ISSUANCE    )    OF A

OPTIMUMBANK

   )    CONSENT ORDER PLANTATION, FLORIDA    )       )    FDIC-09-721b

(Insured State Nonmember Bank)

   )    OFR 0713-FI-01/10    )   

 

   )   

Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT ORDER
(“STIPULATION”) by the Federal Deposit Insurance Corporation (“FDIC”), it is
hereby stipulated and agreed by and between a representative of the Legal
Division of the FDIC, the State Florida, Office of Financial Regulation (“OFR”)
and the OptimumBank, Plantation, Florida (“Bank”), through its board of
directors, as follows:

1. The Bank has been advised of its right to receive a written Notice of Charges
and of Hearing (“Notice”) detailing the unsafe or unsound banking practices and
violations of law and/or regulations relating to weaknesses in asset quality,
capital adequacy, earnings, management effectiveness, liquidity, and sensitivity
to market risk, alleged to have been committed by the Bank and of its right to a
hearing on the alleged charges under section 8(b)(l) of the Federal Deposit
Insurance Act (“Act”), 12 U.S.C. § 1818(b)(l), and the FDIC’s Rules of Practice
and Procedure (“Rules”), 12 C.F.R. Part 308 and Chapters 120, 655, and 658,
Florida Statutes, and has waived those rights.

2. The Bank, solely for the purpose of this proceeding and without admitting or



--------------------------------------------------------------------------------

denying any of the alleged charges of unsafe or unsound banking practices and
any violations of law and/or regulations, hereby consents and agrees to the
issuance of a CONSENT ORDER (“ORDER”) by the FDIC and the OFR in the form
attached hereto. The Bank further stipulates and agrees that such ORDER shall
become effective immediately upon issuance by the FDIC and the OFR and be fully
enforceable by the FDIC pursuant to the provisions of section 8(i)(1) of the
Act, 12 U.S.C. § 1818(i)(1), and the Rules, and by the OFR pursuant to Chapters
120, 655, and 658, Florida Statutes, including specifically Sections 655.033 and
655.041, Florida Statutes, subject only to the conditions set forth in paragraph
3 of this STIPULATION.

3. In the event the FDIC accepts this STIPULATION and issues the ORDER, it is
agreed that no action to enforce said ORDER in the United States District Court
will be taken by the FDIC unless the Bank or any “institution-affiliated party”,
as such term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), has
violated or is about to violate any provision of the ORDER.

4. The Bank hereby waives:

 

  (a) the receipt of a written Notice;

 

  (b) all defenses to the charges to be set forth in the Notice;

 

  (c) a hearing for the purpose of taking evidence regarding the allegations to
be set forth in the Notice;

 

  (d) the filing of Proposed Findings of Fact and Conclusions of Law;

 

  (e) a Recommended Decision of an Administrative Law Judge; and

 

  (f) exceptions and briefs with respect to such Recommended Decision.



--------------------------------------------------------------------------------

Dated: This 12th day of April, 2010. FEDERAL DEPOSIT INSURANCE CORPORATION LEGAL
DIVISION BY:

/s/ Lisa D. Wright

Lisa D. Wright Senior Regional Attorney

 

FLORIDA OFFICE OF FINANCIAL REGULATION BY:

/s/ Linda B. Charity

Linda B. Charity

Director

Division of Financial Institutions

Florida Office of Financial Regulation

By Delegated Authority for the

Commissioner, Office of

Financial Regulation

 

OPTIMUMBANK

PLANTATION, FLORIDA

BY:

/s/ Sam Borek

Sam Borek

/s/ Richard L. Browdy

Richard L. Browdy

 

Irving P. Cohen /(Resigned April 11, 2010)

/s/H. David Krinsky

H. David Krinsky

/s/Wendy Mitchler

Wendy Mitchler



--------------------------------------------------------------------------------

 

Larry R. Willis THE BOARD OF DIRECTORS



--------------------------------------------------------------------------------

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

STATE OF FLORIDA

OFFICE OF FINANCIAL REGULATION

TALLAHASSEE, FLORIDA

 

 

   )       )   

In the Matter of

   )    CONSENT ORDER    )   

OPTIMUMBANK

   )    FDIC-09-721b

PLANTATION, FL

   )    OFR 0713-FI-01/10    )   

(Insured State Nonmember Bank)

   )       )   

 

   )   

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for OptimumBank, Plantation, Florida (“Bank”), under 12 U.S.C. §
1813(q).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation to the Issuance of a Consent Order”
(“STIPULATION”), dated April 12, 2010, that is accepted by the FDIC and the
Florida Office of Financial Regulation (“OFR”). With this STIPULATION, the Bank
has consented, without admitting or denying any charges of unsafe or unsound
banking practices or violations of law or regulation relating to weaknesses in
asset quality, earnings, management effectiveness, capital, liquidity, and
sensitivity to market risk, to the issuance of this Consent Order (“ORDER”) by
the FDIC and the OFR. The OFR may issue an ORDER pursuant to Chapter 120 and
Section 655.033, Florida Statutes (2009).



--------------------------------------------------------------------------------

Having determined that the requirements for issuance of an order under 12 U.S.C.
§ 1818(b) and under Chapter 120 and Section 655.033, Florida Statutes
(2009) have been satisfied, the FDIC and the OFR hereby order that:

BOARD OF DIRECTORS

1. (a) Effective immediately, the Board shall increase its participation in the
affairs of the Bank, assuming full responsibility for the approval of sound
policies and objectives and for the supervision of all of the Bank’s activities,
consistent with the role and expertise commonly expected for directors of banks
of comparable size. The Board shall prepare in advance and follow a detailed
written agenda for each meeting, including consideration of the actions of any
committees. Nothing in the foregoing sentences shall preclude the Board from
considering matters other than those contained in the agenda. This participation
shall include meetings to be held no less frequently than monthly at which, at a
minimum, the following areas shall be reviewed and approved: reports of income
and expenses; new, overdue, renewal, insider, charged-off, and recovered loans;
investment activity; operating policies; and individual committee actions. Board
minutes shall document these reviews and approvals, including the names of any
dissenting directors.

(b) Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
four members, to oversee the Bank’s compliance with the ORDER. Three of the
members of the Directors’ Committee shall not be officers of the Bank. The
Directors’ Committee shall receive from Bank management monthly reports
detailing the Bank’s actions with respect to compliance with the ORDER. The
Directors’ Committee shall present a report detailing the Bank’s adherence to
the ORDER to the Board at each regularly scheduled Board meeting. Such report
shall be recorded in the

 

2



--------------------------------------------------------------------------------

appropriate minutes of the Board’s meeting and shall be retained in the Bank’s
records. Establishment of this committee does not in any way diminish the
responsibility of the entire Board to ensure compliance with the provisions of
this ORDER.

(c) Within 60 days from the effective date of this ORDER, the Bank’s Board shall
develop and adopt an educational program for periodic training for each member
of the Board. The educational program shall include, at a minimum:

(i) specific training in the areas of lending, operations, and compliance with
laws, rules and regulations applicable to banks chartered in the state of
Florida; and,

(ii) specific training in the duties and responsibilities of the Board in
connection with the safe and sound operation of the Bank.

Upon adoption of the educational program, it shall be submitted to the Regional
Director of the FDIC’s Atlanta Regional Office (“Regional Director”) and to the
OFR (collectively, “Supervisory Authorities”) for review and comment. The Board
shall document the training activities in the minutes of the next Board meeting
following completion of the training. The Board’s actions as required by this
paragraph shall be satisfactory to the Supervisory Authorities as determined at
subsequent examinations.

(d) Within 30 days from the effective date of this ORDER, the Board shall
appoint a loan committee, which shall meet as frequently as necessary to carry
out the responsibilities assigned to the committee, but in no event less
frequently than once a month. The loan committee shall include at least one
director who is “independent.” An independent director shall be any individual
who:

(i) is not employed in any capacity by the Bank, any subsidiary, or any of its
affiliated organizations, other than as a director;

 

3



--------------------------------------------------------------------------------

(ii) does not own or control more than twenty-five percent (25.0%) of the
outstanding shares of the Bank or its parent company;

(iii) is not related by blood or marriage to an officer or director of the Bank
or its affiliates, or to any shareholder owning more than twenty-five percent
(25.0%) of the outstanding shares of the Bank or its parent company, and who
does not otherwise share a common financial interest with such officer, director
or shareholder;

(iv) is a resident of, or engaged in business in, the Bank’s trade area; or is
otherwise deemed to be an independent director for purposes of this ORDER by the
Supervisory Authorities.

(e) The loan committee shall, at a minimum, perform the following functions:

(i) evaluate and act upon requests for loans or other extensions of credit, and
assess the administration of outstanding loans or other extensions of credit, in
accordance with the Bank’s loan policy;

(ii) provide a thorough, written explanation of any deviations from the loan
policy, which shall:

a) address how such exceptions are in the Bank’s best interest;

b) be included in the minutes of the corresponding committee meeting; and

c) be maintained in the borrower’s credit file.

 

4



--------------------------------------------------------------------------------

(iii) review and monitor the status of repayment and collection of overdue and
maturing loans, all loans classified “Substandard” or “Doubtful” in the most
recent regulatory Report of Examination, and all loans included on the Bank’s
internal watch list;

(iv) review and give prior written approval for all advances, renewals,
extensions of credit or overdrafts to any borrower or the borrower’s related
interests when the aggregate volume of credit extended to the borrower and its
“related interests,” as such term is defined in section 215.2(n) of Regulation O
of the Board of Governors of the Federal Reserve System (12 C.F.R. § 215.2(n));

(v) review all applications for new loans and renewals of existing loans to Bank
directors, executive officers, and their related interests, prepare a written
opinion as to whether the credit is in conformance with the Bank’s loan and
conflicts of interest or ethics policies, as well as all applicable laws and
regulations, and refer each application and written opinion to the Bank’s Board
for consideration;

(vi) maintain written minutes of the committee meetings, including a record of
the review and status of the loans considered.

(f) All loan committee minutes shall be reviewed by the Bank’s board of
directors during the next scheduled meeting.

MANAGEMENT

2. (a) Within 60 days from the effective date of this ORDER, the Bank shall have
and retain qualified management with the qualifications and experience
commensurate with assigned duties and responsibilities at the Bank. Each member
of management shall be provided appropriate written authority from the Bank’s
Board to implement the provisions of this ORDER. At a minimum, management shall
include the following:

(i) A chief executive officer with proven ability in managing a bank of
comparable size and in effectively implementing lending, investment and
operating policies in accordance with sound banking practices;

 

5



--------------------------------------------------------------------------------

(ii) A senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio; and

(iii) a chief financial officer with a demonstrated ability in financial areas,
including but not limited to, accounting, regulatory reporting, budgeting and
planning, management of the investment function, liquidity management, and
interest rate risk management.

(b) Within 60 days from the effective date of this ORDER, the Bank shall develop
and approve a written analysis and assessment of the Bank’s management and
staffing needs (“Management Plan”) for the purpose of providing qualified
management for the Bank. The Management Plan shall include, at a minimum:

(i) identification of both the type and number of officer positions needed to
properly manage and supervise the affairs of the Bank;

(ii) identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

(iii) annual written evaluations of all Bank officers and staff members to
determine whether these individuals possess the ability, experience and other
qualifications required to perform present and anticipated duties, including,
but not limited to, adherence to the Bank’s established policies and practices,
and restoration and maintenance of the Bank in a safe and sound condition;

 

6



--------------------------------------------------------------------------------

(iv) a plan to recruit and hire any additional or replacement personnel with the
requisite ability, experience and other qualifications to fill those officer or
staff member positions consistent with the needs identified in the Management
Plan; and

(v) an organizational chart.

(c) The written Management Plan shall also include the requirement that the
Board, or a committee thereof consisting of not less than a majority of the
individuals, who are independent with respect to the Bank, provide supervision
over lending, investment and operating policies of the Bank sufficient to ensure
that the Bank complies with the provisions of this ORDER.

(d) Such Management Plan and its implementation shall be submitted to the
Supervisory Authorities for review and comment.

(e) During the life of this ORDER, the Bank shall notify the Supervisory
Authorities, in writing, of the resignation or termination of any of the Bank’s
directors or senior executive officers. Prior to the addition of any individual
to the Board or the employment of any individual as a senior executive officer,
or executive officer as that term is defined in Subpart F of Part 303 of the
FDIC Rules and Regulations, 12 C.F.R. § 303.101 and in Section 655.005, Florida
Statutes, the Bank shall comply with the requirements of Section 32 of the Act,
12 U.S.C. § 1831i, and Subpart F of Part 303 of the FDIC Rules and Regulations,
12 C.F.R. §§ 303.100-303.104; and Section 655.0385, Florida Statutes, and Rule
69U-100.03852 Florida Administrative Code.

 

7



--------------------------------------------------------------------------------

CAPITAL

3. (a) Within 90 days from the effective date of this Order, the Bank shall have
Tier 1 Capital in such an amount as to equal or exceed eight percent (8.0%) of
its total assets and Total Risk Based Capital in such amount as to equal or
exceed twelve percent (12.0%) as that Risk Based Capital Ratio is described in
the FDIC Statement of Policy on Risk-Based Capital contained in Appendix A to
Part 325 of the FDIC Rules and Regulations, 12 C.F.R. Part 325, Appendix A.

(b) Thereafter during the life of this ORDER, the Bank shall maintain a Tier 1
Capital ratio to equal or exceed eight percent (8.0%) of the Bank’s total
assets; and a Total Risk Based Capital ratio to equal or exceed twelve percent
(12.0%).

(c) The level of Tier 1 Capital to be maintained during the life of this ORDER
pursuant to paragraph 3(a) shall be in addition to a fully funded allowance for
loan and lease losses (“ALLL”), the adequacy of which shall be satisfactory to
the Supervisory Authorities as determined at subsequent examinations and/or
visitations.

(d) Any increase in Tier 1 Capital necessary to meet the requirements of
paragraph 3(a) of this ORDER may be accomplished by the following:

(i) sale of common stock; or

(ii) sale of noncumulative perpetual preferred stock; or

(iii) direct contribution of cash by the Board, shareholders, and/or parent
holding company; or

(iv) any other means acceptable to the Supervisory Authorities; or

(v) any combination of the above means.

 

8



--------------------------------------------------------------------------------

Any increase in Tier 1 Capital necessary to meet the requirements of paragraph
3(a) of this ORDER may not be accomplished through a deduction from the Bank’s
ALLL.

(e) If all or part of any necessary increase in Tier 1 Capital required by
paragraph 3(a) of this ORDER is accomplished by the sale of new securities, the
Board shall forthwith take all necessary steps to adopt and implement a plan for
the sale of such additional securities, including the voting of any shares owned
or proxies held or controlled by them in favor of the plan. Should the
implementation of the plan involve a public distribution of the Bank’s
securities (including a distribution limited only to the Bank’s existing
shareholders), the Bank shall prepare offering materials fully describing the
securities being offered, including an accurate description of the financial
condition of the Bank and the circumstances giving rise to the offering, and any
other material disclosures necessary to comply with the Federal securities laws.
Prior to the implementation of the plan and, in any event, not less than fifteen
(15) days prior to the dissemination of such materials, the plan and any
materials used in the sale of the securities shall be submitted to the FDIC,
Division of Supervision and Consumer Protection, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Room F-6066, Washington, D.C. 20429
and the OFR, 200 East Gaines Street, Tallahassee, Florida 32399-0371, for
review. Any changes requested to be made in the plan or materials by the FDIC or
the OFR shall be made prior to their dissemination. If the increase in Tier 1
Capital is provided by the sale of noncumulative perpetual preferred stock, then
all terms and conditions of the issue, including but not limited to those terms
and conditions relative to interest rate and convertibility factor, shall be
presented to the Supervisory Authorities for prior approval.

(f) In complying with the provisions of paragraph 3(a) of this ORDER, the Bank
shall provide to any subscriber and/or purchaser of the Bank’s securities, a
written notice of any

 

9



--------------------------------------------------------------------------------

planned or existing development or other changes which are materially different
from the information reflected in any offering materials used in connection with
the sale of Bank securities. The written notice required by this paragraph shall
be furnished within ten (10) days from the date such material development or
change was planned or occurred, whichever is earlier, and shall be furnished to
every subscriber and/or purchaser of the Bank’s securities who received or was
tendered the information contained in the Bank’s original offering materials.

(g) For the purposes of this ORDER, the terms “Tier 1 Capital” and “total
assets” shall have the meanings ascribed to them in Part 325 of the FDIC Rules
and Regulations, 12 C.F.R. Part 325.

CHARGE-OFF

4.(a) Within 30 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and 50 percent of those assets classified “Doubtful” in
the FDIC Report of Examination dated September 14, 2009 (“Report”) that have not
been previously collected or charged-off. (If an asset classified “Doubtful” is
a loan or lease, the Bank may, in the alternative, increase its ALLL by an
amount equal to 50 percent of the loan or lease classified “Doubtful”.)
Elimination of any of these assets through proceeds of other loans made by the
Bank is not considered collection for purposes of this paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days from the receipt of any official Report of Examination of the Bank from the
FDIC or the OFR, eliminate from its books, by collection, charge-off, or other
proper entries, the remaining balance of any asset classified “Loss” and 50
percent of the those classified “Doubtful” unless otherwise approved in writing
by the Supervisory Authorities.

 

10



--------------------------------------------------------------------------------

REDUCTION OF CLASSIFIED ASSETS

5.(a) Within 60 days from the effective date of this ORDER, the Bank shall
submit to the Supervisory Authorities, for review and comment, a written plan to
reduce the Bank’s risk position in each asset (loans, other real estate owned,
and repossession) or relationship in excess of $500,000, which is classified
“Substandard” or “Doubtful” in the Classified Asset List. Within 10 days from
the receipt of any comment from the Supervisory Authorities, and after due
consideration of any recommended changes, the Bank shall approve the plan, which
approval shall be recorded in the minutes of a Board meeting. Thereafter, the
Bank shall implement and follow this plan.

(b) The written plan mandated by this provision shall further require a
reduction in the aggregate balance of assets classified “Substandard” and
“Doubtful” in the Classified Asset List in accordance with the following
schedule. For purposes of this paragraph, “number of days” means number of days
from the effective date of this ORDER.

(i) Within 180 days, a reduction of twenty-five percent (25%) in the balance of
assets classified “Substandard” or “Doubtful.”

(ii) Within 360 days, a reduction of forty-five percent (45%) in the balance of
assets classified “Substandard” or “Doubtful.”

(iii) Within 540 days, a reduction of sixty percent (60%) in the balance of
assets classified “Substandard” or “Doubtful.”

(iv) Within 720 days, a reduction of seventy-five percent (75%) in the balance
of assets classified “Substandard” or “Doubtful.”

 

11



--------------------------------------------------------------------------------

(c) The requirements of this paragraph are not to be construed as standards for
future operations of the Bank. Following compliance with the above reduction
schedule, the Bank shall continue to reduce the total volume of adversely
classified assets.

(d) Within 60 days from the effective date of this ORDER, the Bank shall develop
a plan to reduce the volume of its private label mortgage backed securities
(“PLMBS”) subject to adverse classification. The plan shall include a schedule
detailing the amounts by which the volume of PLMBS is to be reduced and the
timeframes for accomplishing such reductions. The Bank shall immediately submit
the plan to the Supervisory Authorities for review and comment. Within 30 days
from receipt of any comment from the Supervisory Authorities, and after due
consideration of any recommended changes, the Bank shall approve the plan, which
approval shall be recorded in the minutes of the next Board meeting. Thereafter,
the Bank shall implement and fully comply with the plan.

SPECIAL MENTION

6. Within 60 days from the effective date of this ORDER, the Bank shall correct
the cited deficiencies in the loans listed for “Special Mention” in the Report.

NO ADDITIONAL CREDIT

7.(a) As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing (after collection in cash of interest due from the borrower) any credit
already extended to any borrower.

 

12



--------------------------------------------------------------------------------

(b) Additionally, as of the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been classified, in whole or part, “Substandard” or Listed For “Special Mention”
and is uncollected.

(c) Paragraph 7(b) shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to the extending of any additional credit pursuant to this
paragraph, either in the form of a renewal, extension, or further advance of
funds, such additional credit shall be approved by a majority of the Board or a
designated committee thereof, who shall certify in writing as follows:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the Bank’s position would be improved thereby; and

(iii) how the Bank’s position would be improved.

(d) The signed certification shall be made a part of the minutes of the Board or
its designated committee and a copy of the signed certification shall be
retained in the borrower’s credit file.

CONCENTRATIONS OF CREDIT

8. Within 60 days from the effective date of this ORDER, the Bank shall perform
a risk segmentation analysis with respect to the concentrations of credit listed
on the Concentrations pages of the Report. The Bank should refer to the
Financial Institution Letter 104-2006 dated December 12, 2006, entitled
Concentrations in Commercial Real Estate Lending, Sound Risk Management
Practices, for information regarding risk segmentation analysis. A copy of this
analysis shall be provided to the Supervisory Authorities. The Bank agrees to
develop a plan to

 

13



--------------------------------------------------------------------------------

reduce any segment of the portfolio which the Supervisory Authorities deem to be
an undue concentration of credit in relation to the Bank’s capital account. The
plan and its implementation shall be in a form and manner acceptable to the
Supervisory Authorities as determined at subsequent examinations and/or
visitations.

INTERNAL LOAN REVIEW

9. Within 60 days from the effective date of this ORDER, the Bank shall adopt an
effective internal loan review and grading system to provide for the periodic
review of the Bank’s loan portfolio in order to identify and categorize the
Bank’s loans, and other extensions of credit which are carried on the Bank’s
books as loans, on the basis of credit quality. Such system and its
implementation shall be satisfactory to the Supervisory Authorities as
determined at their initial review and at subsequent examinations and/or
visitations. At a minimum, the grading system shall provide for the following:

(a) specification of standards and criteria for assessing the credit quality of
the Bank’s loans;

(b) application of loan grading standards and criteria to the Bank’s loan
portfolio;

(c) categorization of the Bank’s loans into groupings based on the varying
degrees of credit and other risks that may be presented under the applicable
grading standards and criteria, but in no case, will a loan be assigned a rating
higher than that assigned by examiners at the last examination of the Bank
without prior written notification to the Supervisory Authorities;

(d) assessment of the likelihood that each loan exhibiting credit and other
risks will not be repaid according to its terms and conditions;

(e) identification of any loan that is not in conformance with the Bank’s loan
policy;

 

14



--------------------------------------------------------------------------------

(f) identification of any loan which presents any unsafe or unsound banking
practice or condition or is otherwise in violation of any applicable State or
Federal law, regulation, or statement of policy; and

(g) requirement of a written report to be made to the Board, not less than
quarterly after the effective date of this ORDER. The report shall identify the
status of those loans that exhibit credit and other risks under the applicable
grading standards/criteria and the prospects for full collection and/or
strengthening of the quality of any such loans; and specific policies governing
Bank charge-offs of loans and underlying collateral taken to repay loans.

LENDING AND COLLECTION POLICIES

10.(a) Within 60 days from the effective date of this ORDER, the Bank shall
revise, adopt, and implement written lending and collection policies to provide
effective guidance and control over the Bank’s lending function. Such policies
and their implementation shall be in a form and manner acceptable to the
Supervisory Authorities.

(b) The initial revisions to the Bank’s loan policy and practices, required by
this paragraph, at a minimum, shall include the following:

(i) provisions, consistent with FDIC instructions for the preparation of Reports
of Condition and Income, under which the accrual of interest income is
discontinued and previously accrued interest is reversed on delinquent loans;

(ii) provisions which prohibit the capitalization of interest or loan related
expense unless the Board supports in writing and records in the minutes of the
corresponding Board meeting why an exception thereto is in the best interests of
the Bank;

 

15



--------------------------------------------------------------------------------

(iii) provisions which require complete loan documentation, realistic repayment
terms and current credit information adequate to support the outstanding
indebtedness of the borrower. Such documentation shall include current financial
information, profit and loss statements or copies of tax returns and cash flow
projections;

(iv) provisions which incorporate limitations on the amount that can be loaned
in relation to established collateral values;

(v) provisions which specify the circumstances and conditions under which real
estate appraisals must be conducted by an independent third party;

(vi) provisions which prohibit concentrations of credit in excess of 25 percent
of the Bank’s’ Tier 1 Capital to any borrower and that borrower’s related
interests; and

(vii) provisions which require the preparation of a loan “watch list”, which
shall include relevant information on all loans in excess of $500,000 that are
classified “Substandard” and “Doubtful” in the Report and by the Supervisory
Authorities in subsequent Reports of Examination and all other loans in excess
of $500,000 that warrant individual review and consideration by the Board as
determined by the Loan Committee or active management of the Bank. The loan
“watch list” shall be presented to the Board for review at least monthly with
such review noted in the minutes.

(c) The Board shall adopt procedures whereby officer compliance with the revised
loan policy is monitored and responsibility for exceptions thereto assigned. The
procedures adopted shall be reflected in the minutes of a Board meeting at which
all members are present and the vote of each is noted.

 

16



--------------------------------------------------------------------------------

ALLOWANCE FOR LOAN AND LEASE LOSSES

11. Within 60 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and establish a comprehensive policy for determining
the adequacy of the ALLL. For the purpose of this determination, the adequacy of
the ALLL shall be determined after the charge-off of all loans or other items
classified “Loss”. The policy shall provide for a review of the ALLL at least
once each calendar quarter. Said review shall be completed in time to properly
report the ALLL in the quarterly Reports of Condition and Income. The review
shall focus on the results of the Bank’s internal loan review, loan and lease
loss experience, trends of delinquent and non-accrual loans, an estimate of
potential loss exposure of significant credits, concentrations of credit, and
present and prospective economic conditions. A deficiency in the ALLL shall be
remedied in the calendar quarter it is discovered, prior to submitting the
Reports of Condition and Income, by a charge to current operating earnings. The
minutes of the Board meeting at which such review is undertaken shall indicate
the results of the review. The Bank’s policy for determining the adequacy of the
ALLL and its implementation shall be satisfactory to the Supervisory
Authorities.

INVESTMENT POLICY

12.(a) Within 60 days from the effective date of this ORDER, and annually
thereafter, the Board of the Bank shall review the Bank’s investment policy for
adequacy and shall make the necessary revisions to address the actual and
contemplated condition of investments held to maturity and/or available for
sale. At a minimum, the revised policy shall:

(i) address the exceptions noted in the Report;

 

17



--------------------------------------------------------------------------------

(ii) require a quarterly written review of the securities held by the Bank;

(iii) be consistent with generally accepted accounting principles; be consistent
with the Bank’s loan, liquidity, and funds management policies;

(iv) be consistent with the FDIC’s Statement of Policy on Investment Securities
and End-User Derivative Activities; and

(v) be consistent with Instructions for the Preparation of Reports of Condition
and Income, under which the Bank shall properly segregate and account for
trading account securities.

(b) The Bank shall also within 60 days from the effective date of this ORDER,
submit the revised policy to the Supervisory Authorities for review and comment.
Within 30 days from the receipt of any comments from the Supervisory
Authorities, the Bank shall incorporate those recommended changes. Thereafter,
the Bank shall implement and follow the revised policy.

WRITTEN STRATEGIC/BUSINESS PLAN

13.(a) Within 60 days from the effective date of this ORDER, the Bank shall
prepare and submit to the Supervisory Authorities for review and comment a
written business/strategic plan covering the overall operation of the Bank. At a
minimum the plan shall establish objectives for the Bank’s earnings performance,
growth, balance sheet mix, liability structure, capital adequacy, and reduction
of nonperforming and underperforming assets, together with strategies for
achieving those objectives. The plan shall also identify capital, funding,
managerial and other resources needed to accomplish its objectives. Such plan
shall specifically provide for the following:

(i) goals for the composition of the loan portfolio by loan type including
strategies to diversify the type and improve the quality of loans held;

 

18



--------------------------------------------------------------------------------

(ii) goals for the composition of the deposit base including strategies to
reduce reliance on volatile and costly deposits; and

(iii) plans for effective risk management and collection practices.

(b) Within 30 days from the receipt of any comments from the Supervisory
Authorities, and after due consideration of any recommended changes, the Board
shall approve the business/strategic plan, which approval shall be recorded in
the minutes of a board meeting.

PLAN FOR EXPENSES/PROFITABILITY

14.(a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate and implement a written plan to improve and/or sustain Bank earnings.
This plan shall be forwarded to the Supervisory Authorities for review and
comment and shall address, at a minimum, the following:

(i) goals and strategies for improving and sustaining the earnings of the Bank;

(ii) the major areas in, and means by which the Bank will seek to improve the
Bank’s operating performance;

(iii) realistic and comprehensive budgets;

(iv) a budget review process to monitor the income and expenses of the Bank to
compare actual figures with budgetary projections;

(v) the operating assumptions that form the basis for, and adequately support,
major projected income and expense components; and

(vi) coordination of the Bank’s loan, investment, and operating policies and
budget and profit planning with the funds management policy.

 

19



--------------------------------------------------------------------------------

(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan required by this paragraph and
shall record the results of the evaluation, and any actions taken by the Bank in
the minutes of the Board meeting at which such evaluation is undertaken.

(c) Thereafter, the Bank shall formulate such a plan and budget by November 30
of each subsequent year. These plans and budgets shall be submitted to the
Supervisory Authorities for review and comment by December 15 of each subsequent
year.

FUNDS MANAGEMENT PLAN

15.(a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt and implement a written plan addressing liquidity, contingent funding, and
asset liability management. The plan shall include, at a minimum:

(i) a limitation on the ratio of the Bank’s total loans to assets;

(ii) a limitation of the ratio of the Bank’s total loans to funding liabilities;

(iii) identification of a desirable range and measurement of dependence on
non-core funding;

(iv) establishment of lines of credit that would allow the Bank to borrow funds
to meet depositor demands if the Bank’s other provisions for liquidity proved
inadequate;

(v) a requirement for retention of sufficient investments that can be promptly
liquidated to ensure the maintenance of the Bank’s liquidity posture at a level
consistent with short-term and long-term objectives;

(vi) establishment of contingency plans to restore liquidity to that amount
called for in the Bank’s liquidity policy; and

 

20



--------------------------------------------------------------------------------

(vii) establishment of limits for borrowing federal funds and other funds,
including limits on dollar amounts, maturities, and specified sources/lenders.

(b) The Bank shall also within 60 days from the effective date of this ORDER
submit a copy of the plan to the Supervisory Authorities for review and comment.
Within 30 days from the receipt of any comments from the Supervisory
Authorities, the Bank shall incorporate those recommended changes. Thereafter,
the Bank shall implement and follow the plan.

(c) Annually during the life of this ORDER, the Bank shall review this plan for
adequacy and, based upon such review, shall make appropriate revisions to the
plan that are necessary to strengthen funds management procedures and maintain
adequate provisions to meet the Bank’s liquidity needs.

INTEREST RATE RISK MANAGEMENT

16.(a) Within 60 days from the effective date of this ORDER, the Bank shall
develop and implement a written policy for managing interest rate risk in a
manner that is appropriate to the size of the Bank and the complexity of its
assets. The policy shall comply with the Joint Inter-Agency Policy Statement on
Interest Rate Risk, shall be consistent with the comments and recommendations
detailed in the Report and shall include, at a minimum, the means by which the
interest rate risk position will be monitored, the establishment of risk
parameters, and provision for periodic reporting to management and the Board
regarding interest rate risk with adequate information provided to assess the
level of risk.

(b) The Bank shall also within 60 days from the effective date of this ORDER,
submit the policy to the Supervisory Authorities for review and comment. Within
30 days from the receipt of any comments from the Supervisory Authorities, the
Bank shall incorporate those recommended changes.

 

21



--------------------------------------------------------------------------------

BROKERED DEPOSITS

17.(a) Throughout the effective life of this ORDER, the Bank shall not accept,
renew, or rollover any brokered deposit, as defined by 12 C.F.R. § 337.6(a)(2),
unless it is in compliance with the requirements of 12 C.F.R. § 337.6(b),
governing solicitation and acceptance of brokered deposits by insured depository
institutions.

(b) The Bank shall comply with the restrictions on the effective yields on
deposits as described in 12 CFR § 337.6.

RESTRICTIONS ON CERTAIN PAYMENTS

18.(a) While this ORDER is in effect, the Bank shall not declare or pay
dividends or bonuses without the prior written approval of the Regional
Director. All requests for prior approval shall be received at least 30 days
prior to the proposed dividend declaration date (at least 5 days with respect to
any request filed within the first 30 days after the date of this ORDER) and
shall contain, but not be limited to, an analysis of the impact such dividend or
bonus payment would have on the Bank’s capital, income, and/or liquidity
positions.

(b) During the term of this ORDER, the Bank shall not make any distributions of
interest, principal or other sums on subordinated debentures, if any, without
the prior written approval of the Regional Director.

POLICY FOR INTERNAL ROUTINE AND CONTROL

19.(a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt and implement a policy for the operation of the Bank in such a manner as
to provide adequate internal routine and controls within the Bank consistent
with safe and sound banking practices. Such policy and its implementation shall,
at a minimum, eliminate and/or correct all internal routine and control
deficiencies as more fully set forth in the Report and shall be satisfactory to
the Supervisory Authorities.

 

22



--------------------------------------------------------------------------------

(b) Within 30 days from the effective date of this ORDER, the Bank shall develop
an internal audit program that establishes procedures to protect the integrity
of the Bank’s operational and accounting systems. The program shall be in a form
and manner acceptable to the Supervisory Authorities.

VIOLATIONS OF LAWS, REGULATIONS AND POLICY

20.(a) Within 60 days from the effective date of this ORDER, the Bank shall
eliminate and/or correct all violations of law and regulation, which are more
fully set out in the Report. In addition, the Bank shall take all necessary
steps to ensure future compliance with all applicable laws and regulations.

(b) Within 60 days from the effective date of this ORDER, the Bank shall
eliminate and/or correct all contraventions of policy, which are more fully set
out in the Report. In addition, the Bank shall take all necessary steps to
ensure future compliance with all applicable statements of policy.

NO MATERIAL GROWTH WITHOUT NOTICE

21. While this ORDER is in effect, the Bank shall notify the Supervisory
Authorities at least 60 days prior to undertaking asset growth to ten percent
(10%) or more per annum or initiating material changes in asset or liability
composition. In no event shall asset growth result in noncompliance with the
capital maintenance provisions of this ORDER unless the Bank receives prior
written approval from the Supervisory Authorities.

 

23



--------------------------------------------------------------------------------

DISCLOSURE

22. Following the effective date of this ORDER, the Bank shall send to its
shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting. The
description shall fully describe the ORDER in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Compliance, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Room F-6066,
Washington, D.C. 20429 and to the OFR, 200 East Gaines Street, Tallahassee, FL
32399-0371, at least fifteen (15) days prior to dissemination to shareholders.
Any changes requested to be made by the FDIC and the OFR shall be made prior to
dissemination of the description, communication, notice, or statement.

PROGRESS REPORTS

25.(a) Within 45 days from the end of the first quarter following the effective
date of this ORDER, and within 45 days of the end of each quarter thereafter,
the Bank shall furnish written progress reports to the Supervisory Authorities
detailing the form and manner of any actions taken to secure compliance with
this ORDER and the results thereof. Such reports shall include a copy of the
Bank’s Reports of Condition and Income.

(b) Such reports may be discontinued when the corrections required by this ORDER
have been accomplished and the Supervisory Authorities have released the Bank in
writing from making further reports.

(c) All progress reports and other written responses to this ORDER shall be
reviewed by the Board and made a part of the minutes of the appropriate Board
meeting.

 

24



--------------------------------------------------------------------------------

The provisions of this ORDER shall not bar, estop, or otherwise prevent the
FDIC, the OFR, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank’s current or former
institution-affiliated parties.

This ORDER shall be effective on the date of issuance.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provisions of this ORDER shall have
been modified, terminated, suspended, or set aside in writing.

Issued Pursuant to Delegated Authority.

 

Dated this 16th day of April, 2010. By:  

/s/ Doreen R. Eberley

  Doreen R. Eberley   Acting Regional Director   Division of Supervision and
Consumer Protection   Atlanta Region   Federal Deposit Insurance Corporation

 

25



--------------------------------------------------------------------------------

The Commissioner of the OFR having duly approved the foregoing ORDER, and the
Bank, through its Board, agree that the issuance of said ORDER by the FDIC shall
be binding as between the Bank and the OFR to the same degree and to the same
legal effect that such ORDER would be binding if the OFR had issued a separate
ORDER that included and incorporated all of the provisions of the foregoing
ORDER pursuant to Chapters 120, 655, and 658, including specifically Sections
655.033 and 655.041, Florida Statutes (2009).

 

Dated this 13th day of April, 2010. By:  

/s/ Linda B. Charity

  Linda B. Charity   Director   Division of Financial Institutions   Office of
Financial Regulation   By Delegated Authority for the Commissioner,   Office of
Financial Institutions

 

26